DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Amii on 4/7/2021.

The application has been amended as follows: 

Claim 1 
A method for detecting a location and operating state of a surgical instrument, the surgical instrument having an active operating state and an inactive state, the surgical instrument emitting or influencing a first electromagnetic field when in the active operating state 
[[-]] positioning a first sensor for detecting the first electromagnetic field emanating from, or influenced by, the surgical instrument when in the active operating state thereof at a known location;
[[-]] detecting by means of the first sensor the first electromagnetic field emanating from, or influenced by, the surgical instrument in the active operating state thereof; 
[[-]] generating an output signal by the first sensor, the output signal indicating the detection by the first sensor of the first electromagnetic field emanating from, or influenced by, the surgical instrument in the active operating state; 
[[-]] establishing [[a]] the location and the operating state of the surgical instrument in the active operating state on the basis of the output signal and the known location of the first sensor, and generating location data, the location data corresponding to the established location;
[[-]] generating a second alternating electromagnetic field by a field generator, 
[[-]] arranging an instrument sensor at the surgical instrument so as to detect said second alternating electromagnetic field generated by the field generator, and 
[[-]] generating an induced current dependent on a position of the instrument sensor, and evaluating the induced current so as to determine a position of the surgical instrument relative to a patient when the surgical instrument is in the inactive state and therefore when the surgical instrument is not emitting or influencing said first electromagnetic field.

Claim 2 (Previously presented): The method as claimed in claim 1, wherein the output signal generated by the first sensor has a signal value or level which indicates a degree of change in the first electromagnetic field detected by the first sensor and/or a strength of the first electromagnetic field 

Claim 3 (Currently amended): The method as claimed in claim 1, wherein the active operating and inactive states of the surgical instrument are detected when establishing the location and the operating state of the surgical instrument.

Claim 6 (Currently amended): The method as claimed in claim 5, wherein the surgical instrument when in the active operating state is switched off if the first sensor detects [[a]] the strength of, or [[a]] the change in, the first electromagnetic field that is greater than a selected second threshold, the selected second threshold being greater than the selected first threshold.

Claim 10 (Currently amended): The method as claimed in claim 1, wherein there is a comparison of the location data, generated by the first sensor, and position data, wherein the position data corresponds to the position of the surgical instrument, detected by


Claim 13 (Currently amended): The medical system as claimed in claim 17, wherein the location detection unit configured to establish the location and the operating state of the surgical instrument and/or the navigation unit configured to evaluate the induced current so as to determine the position of the surgical instrument is configured to compare the location data and position data of the surgical instrument, wherein the position data corresponds to the position of the surgical instrument, and to establish a corrected location and/or a corrected position of the surgical instrument therefrom.

Claim 14 (Currently amended): The medical system as claimed in claim 17, having a display unit for depicting, according to position data, the surgical instrument wherein the position data corresponds to the position of the surgical instrument.

Claim 17 (Currently amended): 
A medical system for localizing and for determining an operating state of a surgical instrument in a work region, the surgical instrument having an active operating state and an inactive state, the surgical instrument when in the active operating state configured to emit or influence a first electromagnetic field, comprising: 
a sensor arrangement comprising a first sensor and an instrument sensor, the first sensor configured to be arranged at a known location in the work region and the instrument sensor arranged at the surgical instrument, the first sensor configured to detect the first electromagnetic field emanating from, or influenced by, the surgical instrument when in the active operating state and configured to generate an output signal indicating the detection by the first sensor of the first electromagnetic field emanating from, or influenced by, the surgical instrument in the active operating state, 
a location detection unit configured to establish a location and the operating state of the surgical instrument to generate location data, wherein the location data corresponds to the location of the surgical instrument; 
a field generator for generating a second alternating electromagnetic field, 
wherein the instrument sensor arranged at the surgical instrument detects said second alternating electromagnetic field generated by the field generator and causes the generation of an induced current dependent on a position of the instrument sensor, and
a navigation unit configured to evaluate the induced current so as to determine a position of the surgical instrument relative to a patient when the surgical instrument is in the inactive state and therefore when the surgical instrument is not emitting or influencing said first electromagnetic field.


Reasons for Allowance
Claims 1-8, 10, and 13-17 allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of references does not reasonably suggest both “positioning a first sensor for detecting the first electromagnetic field emanating from, or influenced by, the surgical instrument when in the active operating state thereof at a known location; detecting by means of the first sensor the first electromagnetic field emanating from, or influenced by, the surgical instrument in the active operating state thereof; generating an output signal by the first sensor, the output signal indicating the detection by the first sensor of the first electromagnetic field emanating from, or influenced by, the surgical instrument in the active operating state; establishing a location and operating state of the surgical instrument in the active operating state on the basis of the output signal and the known location of the first sensor, and generating location data” and “generating a second alternating electromagnetic field by a field generator, arranging an instrument sensor at the surgical instrument so as to detect said second alternating electromagnetic field generated by the field generator, and generating an induced current dependent on a position of the instrument sensor, and evaluating the induced current so as to determine the position of the surgical instrument relative to a patient when the surgical instrument is in the inactive state and therefore when the surgical instrument is not emitting or influencing said first electromagnetic field”.
Anderson teaches tracking a medical instrument by using electromagnetic fields generated by the rotation of an electronic motor. However, Anderson does not teach determining an output state based on the generated fields or using a second alternating electromagnetic field to track the device while the device is in an inactive state. Inkpen was relied upon to teach determining the output state of the tool “in order to increase the safety of the procedure”. Applicant’s arguments pertaining to Inkpen, pages 8-9 of the remarks, have been considered and are persuasive. Anderson is related to an intravascular catheter imaging system. Inkpen directed to tracking “tools” (drills and saws) [0002]. There is no indication that the catheter is more, or less, safe when it is active or inactive (unlike a drill or saw), so it is not clear why one of ordinary skill would modify the system of Anderson to track the operating stated of the medical instrument of Anderson. Strohl Jr. is directed to a generic electromagnetic tracking system. This system only teaches tracking an electromagnetic core in a surgical instrument; it is silent regarding tracking a motor (which also generates an electromagnetic field) in addition to the magnetic coils. Avinash was brought in to teach combining the motor tracking system of Anderson and the generic tracking system of Strohl. Applicant’s arguments regarding the Avinash reference on pg. 11-12 has been fully considered, and is persuasive. One of ordinary skill would recognize that [0044] of Avinash explicitly teaches different imaging modalities (as further evidenced by [0054] and [0086]). Applicant’s argument on page 12 of the remarks, related to improper hindsight, has been fully considered and is persuasive. While the references have individual components which are related to the claimed invention, there is no reasonable motivation to combine the references in the same way without the benefit of the Applicant’s disclosure. 
Claim 17 recites substantially similar limitations to claim 1, and is allowable for substantially the same reasons. Dependent Claim 2-8, 10, and 13-16 necessarily contain all the allowable limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793